Citation Nr: 1623613	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-22 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for internal tissue damage status-post bowel resection as secondary to his service-connected residuals of a left inguinal hernia condition.

2. Entitlement to service connection for a gastrointestinal condition other than Crohn's disease) to include irritable bowel syndrome (IBS).

3.  Entitlement to service connection for a urinary tract condition.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to a rating in excess of 10 percent for post-operative residuals of a left inguinal hernia.  

6.  Entitlement to service connection for chronic fatigue syndrome (CFS).

7.  Entitlement to service connection for a cervical strain.

8.  Entitlement to service connection for bilateral upper extremity radiculopathy.  

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for depression.

12.  Entitlement to service connection for headaches.

13.  Entitlement to service connection for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to June 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009, October 2009 (post-operative residuals of a left inguinal hernia), September 2011 (internal tissue damage status post bowel resection, IBS, urinary tract condition, right knee), February 2014 (erectile dysfunction), March 2014 (sleep apnea, depression, headaches and PFB) and August 2015 (CFS, cervical strain, bilateral upper extremity radiculopathy) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions. 

The Board clarifies that after the September 2011 RO rating decision which, in part, denied entitlement to service connection for sleep apnea and depression, the Veteran filed a notice of disagreement dated September 2012.  However, in a subsequent statement received January 30, 2012, the Veteran requested reconsideration of sleep apnea and depression.  The Veteran was sent an April 2013 letter seeking clarification and was asked to indicate whether sleep apnea and depression were part of his September 2012 notice of disagreement or not.  In response, the Veteran's representative clarified the appealed issues, which did not include sleep apnea and depression.  As such, the sleep apnea and depression issues are currently not on appeal from the September 2011 RO rating decision but rather the March 2014 RO rating decision, as identified above and discussed in further detail in the remand portion of this decision.  

The issues of entitlement to service connection for CFS, cervical strain, bilateral upper extremity radiculopathy, a right knee condition, sleep apnea, depression, headaches and PFB are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence received since the last final denial of service connection for tissue damage status-post bowel resection since the December 2008 Board Decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim; and does not raises a reasonable possibility of substantiating the claim of entitlement to service connection.

2.  The Veteran has not had a gastrointestinal condition (other than Crohn's disease) or IBS at any time during the course of the appeal.

3.  The Veteran has not had a urinary tract condition at any time during the course of the appeal.

4.  The Veteran's post-operative residuals of a left inguinal hernia are manifested by less than 3 painful or unstable surgical scars; a left inguinal hernia is not recurrent and requires neither reduction nor support by truss or belt.


CONCLUSIONS OF LAW

1.  As evidence received since the December 2008 rating decision in relation to the Veteran's claim for entitlement to service connection for tissue damage status post bowel resection is not new and material, the criteria for reopening the claim for service connection have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for gastrointestinal condition (other than Crohn's disease) to include IBS is not warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Service connection for a urinary tract condition is not warranted. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for a disability rating in excess of 10 percent for post-operative residuals of a left inguinal hernia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.114, 4.118, Diagnostic Codes (DCs) 7338-7804 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied in letters from July 2008, April 2009, October 2010 and March 2011.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

The Board observes that some of the Veteran's service treatment records are illegible, but are the best copies available.  In such instances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  Further, as the initial matter for entitlement to service connection is whether the Veteran has a current disability for rating purposes and whether new and material evidence has been submitted beyond December 2008, the records would not be relevant to the adjudication of the claims discussed below.  

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein, and no further assistance to develop evidence is required.

Claim to Reopen

The Veteran claims that he has internal tissue damage status post-bowel resection as secondary to his service-connected post-operative residuals of a left inguinal hernia, repaired in 1989.

The Board clarifies that the Veteran is currently service connected for post-operative residuals of a left hernia which currently encompasses scars/tissue damage based on external tenderness around the incision of the hernia repair, and the tissue damage asserted above is based on symptoms due to internal scarring or tissue damage.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

A December 2008 RO rating decision denied the Veteran's claim of entitlement to service connection for internal tissue damage status post-bowel resection based on the determination that the evidence of record did not have competent medical evidence of a nexus between the claimed condition and residuals of the Veteran's left hernia repair.  The evidence indicated that the Veteran underwent a private small bowel resection in May 2004.  However, there was no evidence that the small bowel resection (and any resulting tissue damage) was conducted as secondary to his residuals of his left inguinal hernia repair, as the evidence indicated the resection was due non-service connected conditions.  Further, there was no indication any residuals of post-operative left hernia repair itself caused tissue damage.  The medical evidence of record indicated that the small bowel obstruction was thought to be secondary to his Crohn's condition, which was previously determined to be unrelated to service in a February 2005 RO rating decision, as detailed below.  The Veteran did not appeal the denial by submitting a timely NOD or other indication of disagreement with the rating decision within one year.  As such, the December 2008 RO decision became final.  

The evidence of record at the time of the December 2008 rating decision included the Veteran's service treatment records, a lay statement and private treatment records from a hospital reflecting a May 2004 Bowel resection.  In the Veteran's claim for service connection dated June 6, 2008, he explained that his 1989 hernia surgery involved his intestines.  The surgeon had to cut his intestines apart where his hernia was located.  In doing so, his bladder and intestines fused in the area around the surgery and were thus secondary conditions.  A May 2004 surgical report reflected that the Veteran underwent a small bowel resection.  The Veteran was admitted with a diagnosis of small bowel obstruction which was indicated to be secondary to an exacerbation of Crohn's disease.  The final diagnosis was small bowel obstruction, Crohn's disease and ileal stricture secondary to Crohn's.  The Veteran was scheduled for a VA examination but he did not report.  

In a statement received in July 2010, the Veteran filed a new claim as "excess tissue" that was removed from his hernia that reconnected to his intestines, colon, and urinary track as secondary to his left hernia condition.  The Veteran detailed that the condition caused his intestines to "fold into itself" and caused surgery to repair his colon and intestines, severe cramping and an inability to walk for extended periods of time.  

After the December 2008 final RO rating decision,  the Veteran filed an December 2008 increased rating claim for residuals of a left inguinal hernia condition, denied in June 2009 and October 2009 RO rating decisions with a September 2009 VA digestive conditions, miscellaneous examination.  The September 2009 VA examination narrowly addressed the severity of the Veteran's residuals of left inguinal hernia repair.  The history of the Veteran's surgery or hospitalizations section noted his 2004 bowel resection and lysis of adhesions (as noted, the 2004 operating report was associated with the claims claim prior to the 2008 decision); a history of his surgical hernia repair from 1989 was also noted.  Outside of noting a bowel resection was conducted in 2004, there was no nexus was indicated between any residuals of a status-post bowel resection and his residuals of a left inguinal hernia repair.

Additional records associated with the claims file beyond December 2008 also include private treatment records, VA treatment records, a VA examination from April 2011, a web article and lay statements.  The Veteran's private records which were not already of record include evidence indicating that his gastrointestinal symptoms were associated with his separately diagnosed and non-service connected Crohn's disease.  For instance, an August 2006 imaging study had an impression of findings consistent with recurrent Crohn's disease and a colonoscopy from May 2009 which noted findings consistent with persistent involvement by Crohn's disease.  More recent private records which were associated with the claims file in February 2014 and reflect treatment for Crohn's with no indication of a nexus between any internal tissue damage and residuals of a left inguinal hernia repair.  

The April 2011 VA examiner addressed a nexus between tissue damage status-post small bowel resection associated with residuals of a left inguinal hernia and clearly stated that the Veteran's May 2004 small-bowel obstruction was part and parcel of the Veteran's underlying Crohn's disease and was not related to the previous left inguinal hernia and herniorrhaphy.  It was opined that the left inguinal herniorrhaphy in 1989 was successful in treating the hernia, there was no persistent symptomatology related to that hernia except for some degree of mild tenderness in the region of the herniorrhaphy.  The relevant diagnoses were a remote left inguinal hernia repaired surgically and Crohn's disease.  

The Veteran submitted multiple statements in support of his claim and a web article regarding abdominal adhesions.  For example, in a statement dated July 27, 2010, the Veteran again asserted his left hernia repair caused his intestines to fold into itself which required surgery to repair his colon and intestines and resulted in his current symptoms.  In another statement received March 1, 2011, the Veteran asserted that tissue from his hernia attached to different organs in his body and caused damage to his organs.  The web article submitted by the Veteran, defines abdominal adhesions as related to inflammatory bowel disease (not as residuals of an inguinal hernia repair); the article explained that adhesions were a type of scar tissue found in the abdominal cavity after surgery or injury to the area and those adhesions could lead to bowel blockages.  The Veteran's statements are duplicative of information previously of record.  Further, the web article is general in nature and not specific to the facts of this case.  Evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

VA treatment records reflect treatment for Crohn's disease with no information regarding a nexus between any residuals of a status-post bowel resection and residuals of a left inguinal hernia.

Although new evidence has been associated with the claims file since the December 2008 decision, this new evidence is not material, as it does not raise a reasonable possibility of substantiating the Veteran's claim.  See 38 C.F.R. § 3.156(a).  The Veteran's claim for service connection for internal tissue damage status-post bowel resection was denied in 2008 because the evidence of record did not support a nexus between the Veteran's residuals of a left inguinal hernia and any internal tissue damage status-post bowel resection.  Despite the evidence added to the claims file, it does not include any information which supports a nexus between residuals of a left inguinal hernia and internal tissue damage status-post bowel resection.  In sum, the additional new evidence does not include a nexus between of tissue damage status-post bowel resection and residuals of a left inguinal hernia repair, and would not trigger the Secretary's duty to assist if reopened; as such, the evidence does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

As new and material evidence to reopen the previously denied claim of service connection for internal tissue damage status-post bowel resection has not been received, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability for which service connection is sought was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Without a current diagnosis, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); see also Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).


Gastrointestinal condition (other than Crohn's disease)

The Veteran asserts entitlement to service connection for IBS to include as secondary to his service-connected residuals of a left inguinal hernia.  See e.g., Veteran's statement dated July 21, 2010.  

As an initial matter, the Board must address whether the Veteran has a current diagnosis of IBS or any other gastrointestinal condition (excluding Crohn's disease).

The Board observes the Veteran has a current gastrointestinal diagnosis of Crohn's disease for which he receives ongoing treatment.  See e.g., VA treatment record problems list dated December 3, 2013 and April 2011 VA examination.  The Veteran was previously denied entitlement to service connection for Crohn's disease in a February 2005 RO rating decision.  As such, entitlement to service connection for Crohn's disease is not for consideration, although the Veteran is free to file to reopen that previously denied claim in the future if he wishes to do so.

Post-service, treatment records (private and VA) are absent any diagnosis of any gastrointestinal condition to include IBS (other than Crohn's disease).   

The Veteran was afforded a VA examination April 2011 to address the Veteran's claim of IBS.  The Veteran reported recurrent abdominal pain that was cramping in nature along with nausea, vomiting and diarrhea.  The symptoms occurred on a monthly basis and lasted 3-4 days.  The Veteran received various treatments for chon's disease but the medications did not help.  The Veteran was diagnosed with remote left inguinal hernia, repaired surgically with no evidence of recurrence of the hernia at this point, Crohn's disease and a shoulder condition.  The VA examiner opined that the Veteran's symptoms of recurrent cramping abdominal pain, nausea, vomiting and diarrhea were all secondary to Crohn's disease.  There was no other precise, clear, or specific diagnosis that could be given based on the data available and examination.  The diagnoses were stated precisely and justified on the basis of examination and history, there were no other symptoms or treatment reported for the conditions evaluated.  The opinion is well reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history.  As such, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Significantly, there is no competent medical opinion to the contrary.

Though the Veteran contends his has a current diagnosis of IBS, he is not competent to provide this, as such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The service records before the Board indicate, the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board notes, however, that any gastrointestinal symptoms have been attributed to a known diagnosis of non-service connected Crohn's disease.  There are no contrary medical records or opinions dating or attributing the onset of IBS to his deployment.  Thus, the record does not reasonably raise the issue of an undiagnosed gastrointestinal illness occurring from deployment in the Persian Gulf.  Such a disability is not a medically unexplained chronic multisystem illness of unknown etiology.  The medical opinion above is dispositive of the Veteran's claim as due to undiagnosed illness under 38 C.F.R. § 3.317.  The opinion is also is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  See also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (the Board must consider independent medical evidence to support its findings rather than provide its own medical judgment).

The identification of a diagnosis, per se, renders consideration of an "undiagnosed illness" under statute and regulation inappropriate.  See VAOGCOP 8-98 (In addressing the question of whether VA may pay compensation under 38 U.S.C.A. § 1117  for disability manifested by symptoms that either elude diagnosis or are attributed to a poorly- defined disease such as IBS, CFS or fibromyalgia, it is held that section 1117(a) authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined).

Therefore, since the Veteran's gastrointestinal symptoms have been attributed to a known clinical diagnosis, the Board finds that the Veteran does not have a gastrointestinal illnesses that the Secretary has determined warrants presumptive service connection under 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.

Absent reliable or competent lay or medical evidence of a current IBS or other gastrointestinal diagnosis (other than Crohn's disease), the Board concludes that the claims of entitlement to service connection for a gastrointestinal condition including IBS (excluding Crohn's disease) must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

Urinary tract condition

The Veteran asserts entitlement to service connection for a urinary tract disability to include as secondary to his service-connected residuals of a left inguinal hernia.  See Veteran's statement dated July 21, 2010.  

As an initial matter, the Board must address whether the Veteran has a current diagnosis of any chronic urinary tract condition.

The Board observes that prior to the appeal period, in an imaging study dated January 2002 was conducted due to complaints of abdominal pain, and the Veteran had a moderately distended urinary bladder.  However, there was no associated diagnosis of any urinary condition.  The imaging study noted further noted the kidney was within normal limits and the impression was distal ileitis suggesting Crohn's.  

Post-service, treatment records (private and VA) are absent a diagnosis of any urinary tract condition.   

The Veteran submitted a disability benefits questionnaire of the male reproductive organ signed by a private physician July 19, 2013.  The private physician diagnosed the Veteran was erectile dysfunction.  The physician indicated there was no voiding dysfunction.  Significantly, the questionnaire specifically detailed that the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  

The Veteran was afforded a VA examination in April 2011 to address the Veteran's claim of a urinary tract condition.  The Veteran reported he had a normal urge to empty his bladder and was able to do so.  He tended to dribble a little after he urinated.  He never wore a pad and had never had any urinary tract infections.  He never had blood in his urine, been catheterized or required drainage procedures.  There was no history of renal insufficiency and no history of renal dialysis.  He did not have bowel incontinence.  The VA examiner opined that the mild dribbling the Veteran experienced post voiding was not related to his left inguinal hernia or surgery for the condition.  Again, the examiner made it clear that there were no other diagnoses that could be given based on the data available and examination and that the diagnoses were stated precisely and justified on the basis of examination and history.  The opinion is well reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history.  As such, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no competent medical opinion to the contrary.

Though the Veteran contends his has a current diagnosis of a urinary condition, he is not competent to provide this, as such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Absent reliable or competent lay or medical evidence of a current urinary tract diagnosis, the Board concludes that the claims of entitlement to service connection for a urinary tract condition must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.
 
Increased rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Post-Operative Residuals of a Left Inguinal Hernia

The Veteran contends that he is entitled to an increased rating for post-operative residuals of a left inguinal hernia.  The criteria for a disability rating in excess of 10 percent have not been met throughout the pendency of this claim.  The claim is denied.

The RO rated the Veteran's post-operative residuals under DC 7338-7804.  Hyphenated DCs are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2015).

Under DC 7338 (hernia, inguinal), a 0 percent evaluation is assigned for small, reducible hernia, or without true hernia protrusion, or for not operated but remediable hernia.  A 10 percent evaluation is assigned for postoperative recurrent hernia, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for small, postoperative recurrent hernia or unoperated irremediable hernia, not well supported by truss or not readily reducible.  A 60 percent evaluation is warranted for large, postoperative, recurrent hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.

Under DC 7804 (scar(s), unstable or painful), a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.

Note (1) to DC 7804 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

The Veteran was afforded a September 2009 VA digestive conditions, miscellaneous examination.  The VA examiner noted the problem of residuals of a left inguinal hernia, with a date of onset of 1989.  The course since onset was stable with no current treatments.  There was no hernia present.  There was tenderness to palpation in the left inguinal hernia area with slight fullness in the area but no hernia noted.  No effects on usual occupation were noted as he was not employed but a full time student.  Effects of the problem on usual daily activities were none for recreation, traveling, feeding, bathing, dressing, toileting, grooming and mild for exercise and chores.

In an April 2011 VA examination, the Veteran's left inguinal hernia residuals were evaluated.  The Veteran reported that since his 1989 herniorrhaphy was performed he had tenderness in the region of the left inguinal hernia and some occasional pain.  It was mostly tenderness when an individual touched the region of the herniorrhaphy.  There was no evidence of recurrence of the hernia and no evidence of any clear complication associated with the surgery of the hernia.  It was noted the Veteran had abdominal surgery in Mary 2004 for a bowel obstruction.  Upon examination of the Veteran's scars, the Veteran had an 8 inch midline abdominal scar extending from just above the umbilicus to the pubis.  The abdominal scar was well-healed and nontender, had no inflammation, was not attached to underlying tissues and had no keloid formation.  It did not limit function.  There was another 2-inch diagonal scar in the left inguinal region which was 1/8-inch wide. The scar in the inguinal region was extremely faint, non-tender with no inflammation.  There was no keloid formation.  It was not attached to the underlying tissues and did not limit function.  For scars, other than specifically described, had no pain or tenderness, no adherence to underlying tissues, normal skin texture, no instability, no ulceration, no breakdown, no elevation or depression.  Scars were superficial, with no inflammation, edema or keloid formation.  Scars were lightly hypopigmented.  There was no induration, inflexibility or limitation of motion or impairment of the function caused by the scars.  There were no other scars or disfigurement of the head, face or neck.  

VA and private treatment records are absent any complaints or findings relating to an inguinal hernia.  Notably, a recent April 21, 2015 VA treatment record specifically indicated that upon evaluation of the Veteran's abdomen that there were no hernias.  

The Veteran's post-operative residuals of a left inguinal hernia do not meet the criteria for a disability rating in excess of 10 percent.  VA examinations have not found any recurrence of the Veteran's inguinal hernia post repair, and VA outpatient treatment records through 2015 do not show any complaints or findings relating to an inguinal hernia; therefore, in the absence of a recurrence of the hernia following repair, a higher rating under DC 7338 for an inguinal hernia is unwarranted.  Further, the Veteran has been assigned a 10 percent disability rating based on his complaint of pain due to his post-operative scar from the left inguinal hernia repair; a higher rating is unwarranted unless he has three or four scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804.

The Board has considered the Veteran's complaints; as a layperson he is capable of observing, for example, that he feels tenderness around the incision area of his left inguinal hernia repair.  However, the objective evidence outlined above does not support that the demonstrated limitations associated with the post-operative residuals of a left inguinal hernia are of a degree warranting an increased schedular rating.  

The Board has considered other Diagnostic Codes pertaining to scars in order to provide the Veteran with the highest disability rating possible; however, the Veteran's scar does not cause disfigurement of the head, face, or neck, does not cover an area exceeding 12 square inches or 77 square centimeters or cause any limitation of function, or is not unstable.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7803 (2015).

Consideration has been given to assigning staged ratings for his post-operative residuals of a left inguinal hernia; however, at no time during the period in question have the disabilities warranted more than the ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to an initial disability rating in excess of 10 percent for post-operative residuals of a right inguinal hernia is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected post-operate residuals of a left inguinal hernia, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Here, the symptoms of pain resulting from the Veteran's service-connected residual scarring from his left inguinal hernia repair fall within the criteria for the 10 percent schedular rating assigned.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the record reflects that the Veteran is currently employed, and the matter of a total rating based on unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

New and material not having been submitted, the request to reopen the claim for service connection for tissue damage status post bowel resection is denied.

Entitlement to service connection for a gastrointestinal condition to include IBS (excluding Crohn's disease) is denied.

Entitlement to service connection for a urinary tract condition is denied.  

Entitlement to a rating in excess of 10 percent for post-operative residuals of a left inguinal hernia is denied.  


REMAND

The Board finds further evidentiary development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for CFS, a cervical strain, bilateral upper extremity radiculopathy, a right knee condition, sleep apnea, depression, headaches, PFB, and erectile dysfunction.

The Board notes that in a February 2014 rating decision, the RO, in part, denied entitlement to service connection for erectile dysfunction (the issues of entitlement to service connection for sleep apnea, depression and headaches were deferred), the Veteran filed a notice of disagreement in November 2014.  In a March 2014 rating decision, the RO, in part, denied entitlement to service connection for sleep apnea, depression, headaches and PFB; the Veteran filed a notice of disagreement in November 2014.  In an August 2015 rating decision, the RO, in part, denied claims of entitlement to service connection for CFS, a cervical strain, and bilateral upper extremity radiculopathy; the Veteran filed a notice of disagreement with the disability rating in a VA Form dated September 25, 2015.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand these issues for issuance of a SOC.  Id.  

The Veteran asserts entitlement to service connection for a right knee condition from lifting, bending and stooping related to carrying equipment and being around airplanes in the Air Force.  See Veteran's statement dated July 21, 2010.  In a private treatment record from February 17, 2012, the Veteran complained of knee pain, with no diagnosis provided.  In a VA CFS examination, the Veteran complained of migratory joint pain in his knees.  It remains unclear if the Veteran has a current right knee disability and no VA examination has been provided.  On remand, a VA examination and opinion regarding the etiology of any right knee condition must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct any further development deemed necessary and issue a SOC to the Veteran, addressing the issues of entitlement to service connection for chronic fatigue syndrome, a cervical strain, bilateral upper extremity radiculopathy, sleep apnea, depression, headaches, erectile dysfunction and PFB.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

2.  Schedule the Veteran for an appropriate VA examination with a physician with appropriate expertise to ascertain the nature and etiology of any right knee condition.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  The VA examiner is asked to respond to the following questions/requests:

   a)  Identify any current right knee condition;
   
b) For any right knee condition identified, is it at least as likely as not (a 50 percent or greater probability) that the condition(s) is caused or aggravated by his active duty service?

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.

3.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


